Filed 9/12/22 In re D.M. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 In re D.M. et al., Persons Coming                               B318948
 Under the Juvenile Court Law.


 LOS ANGELES COUNTY                                              (Los Angeles County
 DEPARTMENT OF CHILDREN                                          Super. Ct. Nos. 20CCJP01503A,
 AND FAMILY SERVICES,                                            20CCJP01503B)

           Plaintiff and Respondent,

           v.

 SANDY H.,

           Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Charles Q. Clay III, Judge. Conditionally reversed and
remanded.
      William Hook, under appointment by the Court of Appeal,
for Defendant and Appellant.
       Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and William D. Thetford, Deputy
County Counsel, for Plaintiff and Respondent.
       Children’s Law Center 1 and Ann-Marissa Cook for Minor
D.M.
       Children’s Law Center 3 and Nancy Sarinana for Minor
A.M.
                        ——————————
       Sandy H. (mother) appeals from the February 18, 2022
orders terminating her parental rights over her children D.M.
and A.M. pursuant to Welfare and Institutions Code section
366.26. She contends that the termination order should be
conditionally reversed and remanded for compliance with the
inquiry and notice requirements of the Indian Child Welfare Act
of 1978 (ICWA; 25 U.S.C. § 1901 et seq.) and related California
statutes (Welf. & Inst. Code, § 224 et seq.). No interested party
filed a respondent’s brief; instead, counsel for mother, minors,
and the Los Angeles County Department of Children and Family
Services (the Department) filed a joint application and
stipulation for a limited reversal and remand to the juvenile
court for compliance with ICWA and the issuance of an
immediate remittitur.
       This case involves reversible error because the parties
agree, and we concur, there was noncompliance with the inquiry
requirements of ICWA and related California provisions. (In re
H.V. (2022) 75 Cal.App.5th 433, 438; In re Charles W. (2021)
66 Cal.App.5th 483, 489.) During the course of the proceedings,
the Department was in contact with extended family members
including, paternal grandmother and prospective adoptive
parent, paternal uncle, paternal great-uncle, maternal




                                2
grandmother, maternal aunt, and maternal great-aunt.
However, the record does not indicate these relatives were asked
if the children were or may be Indian children. After reviewing
the entire record, we find that the statutory requirements set
forth at Code of Civil Procedure section 128, subdivision (a)(8), for
a stipulated reversal have been satisfied here. (In re Rashad H.
(2000) 78 Cal.App.4th 376, 379–382.)




                                 3
                         DISPOSITION

      The juvenile court’s February 18, 2022, orders terminating
mother’s parental rights under Welfare and Institutions Code
section 366.26 is conditionally reversed and remanded for
proceedings required by this opinion. The court shall order the
Department to make reasonable efforts to interview available
extended relatives about the possibility of the children’s Indian
ancestry and to report on the results of the Department’s
investigation. Nothing in this disposition precludes the court
from ordering additional inquiry of others having an interest in
the children. Based on the information reported, if the court
determines that no additional inquiry or notice to tribes is
necessary, the order terminating mother’s parental rights is to be
reinstated. If additional inquiry or notice is warranted, the court
shall make all necessary orders to ensure compliance with ICWA
and related California law.
      The remittitur shall issue forthwith.
      NOT TO BE PUBLISHED.



                                           MOOR, J.

I concur:



            RUBIN, P. J.




                                 4
In re D.M. et al.
B318948



BAKER, J., Dissenting




      I would reject the parties’ stipulation to remand the matter
to the juvenile court. This court cannot properly make the
findings required by Code of Civil Procedure section 128,
subdivision (a)(8). (See In re Rashad H. (2000) 78 Cal.App.4th
376, 380 [“[T]here could be an adverse effect on the adoptive
parents’ rights if there were a stipulated reversal of a Welfare
and Institutions Code section 366.26 parental termination rights
order. A stipulated reversal could further delay the conclusion of
the adoption process”].) There is a good case to be made, if this
court invited further merits briefing, that substantial evidence
supports the juvenile court’s Indian Child Welfare Act
determination. (In re H.V. (2022) 75 Cal.App.5th 433, 441 (dis.
opn. of Baker, J.); see also In re Ezequiel G. (2022) 81 Cal.App.5th
984; In re J.S. (2021) 62 Cal.App.5th 678, 688 [applying
substantial evidence standard of review].)




                            BAKER, J.